Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/28/2016.
Claims 1-19 are pending.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Hai TANG (US Patent No 10,939,436) (referred as Hai TANG’s 436).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of Hai TANG (US Patent No 10,939,436) by adding the well-known elements and functions as set forth below.

Regarding claim 1, Hai TANG’s 436 discloses 1. A signal transmission method, comprising: 
determining, by a network device, a bandwidth and a number of subcarriers of a target channel, wherein the bandwidth or the number of subcarriers of the target channel is determined according to a type of a terminal device using the target channel (See Claim 1, lines 1-6); and 
transmitting, by the network device, a signal to a terminal device via the target channel or receiving, by the network device, a signal transmitted by a terminal device via the target channel, according to the bandwidth and the number of subcarriers of the target channel (See Claim 1, lines 7-11).  

Regarding claim 2, Hai TANG’s 436 discloses the method according to claim 1, wherein the target channel is a channel for being accessed by the terminal device.  
Regarding claim 3, Hai TANG’s 436 discloses the method according to claim 2, wherein the target channel is a synchronization channel, a random access channel or a channel for transmitting system information (See Claim 2).  

Regarding claim 4, Hai TANG’s 436 discloses the method according to claim 1, wherein the signal is a downlink signal, the bandwidth of the target channel is less than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is less than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel (See Claim 3, lines 1-11).  

Regarding claim 5, Hai TANG’s 436 discloses the method according to claim 1, wherein the signal is an uplink signal, the bandwidth of the target channel is greater than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is greater than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel (See Claim 4).  

Regarding claim 6, Hai TANG’s 436 discloses the method according to claim 1, wherein the target channel belongs to a first channel type, the first channel type comprises at least one channel, and different channels correspond to different types (See Claim 5).  

Regarding claim 7, Hai TANG’s 436 discloses the method according to claim 1, wherein the determining, by the network device, the bandwidth and the number of subcarriers of the target channel comprises: 
determining, by the network device, a value range of the bandwidth of the target channel according to a type of the terminal device (See Claim 1, lines 17-19); 
determining the bandwidth of the target channel from the value range of the bandwidth of the target channel (See Claim 1, lines 20-22); 
determining a subcarrier interval of the target channel (See Claim 1, lines 23-24); and 
determining the number of subcarriers of the target channel according to the bandwidth of the target channel and the subcarrier interval of the target channel (See Claim 1, lines 25-28).  

Regarding claim 8, Hai TANG’s 436 discloses the method according to claim 1, wherein the method further comprises: notifying, by the network device, value ranges of the bandwidths employed when the terminal devices of different types use a channel of a first channel type, wherein the target channel belongs to the first channel type, the first channel type comprises a plurality of channels, and different channels correspond to the terminal devices of different types (See Claim 6).  

Regarding claim 9, Hai TANG’s 436 discloses the method according to claim 1, wherein the determining, by the network device, the bandwidth and the number of subcarriers of the target channel comprises: determining, by the network device, a value range of the number of subcarriers of the target channel according to a type of the terminal device; determining the number of subcarriers of the target channel from the value range of the number of subcarriers of the target channel; determining a subcarrier interval of the target channel; and determining the bandwidth of the target channel according to the number of subcarriers of the target channel and the subcarrier interval of the target channel (See Claim 7).  

Regarding claim 10, Hai TANG’s 436 discloses the method according to claim 7, wherein the determining the subcarrier interval of the target channel comprises: determining a target basic parameter set from a plurality of basic parameter sets; and determining the subcarrier interval of the target channel from the target basic parameter set.  (see claim 13).

Regarding claim 11, Hai TANG’s 436 discloses a signal transmission device, comprising: a processor; and a memory for storing instructions executable by the processor; wherein the processor is configured to: 
determine a bandwidth and a number of subcarriers of a target channel, wherein the bandwidth or the number of subcarriers of the target channel is determined according to a type of a terminal device using the target channel (See Claim 14, lines 1-12); and 
transmit a signal to a terminal device via the target channel or receive a signal transmitted by a terminal device via the target channel, according to the bandwidth and the number of subcarriers of the target channel (See Claim 14, lines 13-16).
  
Regarding claim 12, Hai TANG’s 436 discloses the device according to claim 11, wherein the target channel is a channel for being accessed by the terminal device.  

Regarding claim 13, Hai TANG’s 436 discloses the device according to claim 12, wherein the target channel is a synchronization channel, a random access channel or a channel for transmitting system information (See Claim 15).  

Regarding claim 14, Hai TANG’s 436 discloses the device according to claim 11, wherein the signal is a downlink signal, the bandwidth of the target channel is less than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is less than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel (See Claim 16, lines 1-11).  

Regarding claim 15, Hai TANG’s 436 discloses the device according to claim 11, wherein the signal is an uplink signal, the bandwidth of the target channel is greater than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is greater than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel (See Claim 16, lines 12-22).  

Regarding claim 16, Hai TANG’s 436 discloses the device according to claim 11, wherein the target channel belongs to a first channel type, the first channel type comprises a plurality of channels, and different channels correspond to different types.  

Regarding claim 17, Hai TANG’s 436 discloses the device according to claim 11, wherein the processor is further configured to: determine a value range of the bandwidth of the target channel according to a type of the terminal device; determine the bandwidth of the target channel from the value range of the bandwidth of the target channel; determine a subcarrier interval of the target channel; and determine the number of subcarriers of the target channel according to the bandwidth of the target channel and the subcarrier interval of the target channel (See Claim 17).  

Regarding claim 18, Hai TANG’s 436 discloses the device according to claim 11, wherein the processor is further configured to: notify value ranges of the bandwidths employed when the terminal devices of different types, use a channel of a first channel type, wherein the target channel belongs to the first channel type, the first channel type comprises a plurality of channels, and different channels correspond to the terminal devices of different types (See Claim 8).  

Regarding claim 19, Hai TANG’s 436 discloses the device according to claim 11, wherein the processor is further configured to: determine a value range of the number of subcarriers of the target channel according to a type of a second device; determine the number of subcarriers of the target channel from the value range of the number of subcarriers of the target channel; determine a subcarrier interval of the target channel; and determine the bandwidth of the target channel according to the number of subcarriers of the target channel and the subcarrier interval of the target channel (See Claim 11).  

Regarding claim 20, Hai TANG’s 436 discloses the device according to claim 17, wherein the processor is further configured to: determine a target basic parameter set from a plurality of basic parameter sets; and determine the subcarrier interval of the target channel from the target basic parameter set (See Claim 13).

Claim Objections
Claims 4-5 and 14-15 are objected to because of the following informalities:    
Claims 4-5 and 14-15 recited, “and/or” in lines 3. For clarity, it is suggested to change to either “and” or “or”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hussain (US 2014/0129738).

Regarding claim 1, Hussain discloses a signal transmission method [Fig. 2, ¶¶ 37-48 and Fig. 5, ¶¶ 71-78; process 500 of source device 202 to reconfigure communication channels 220-1 to 220-4 between multiple sink devices], comprising: 
determining, by a network device, a bandwidth and a number of subcarriers of a target channel [¶ 66; determining by source device 202/(network device), configuration parameters can include the maximum or minimum bandwidth required by the sink device and the configuration parameters of a sink device in the communication channel are identified (at step 504)], wherein the bandwidth or the number of subcarriers of the target channel is determined according to at least one of a level and a type of a terminal device using the target channel [¶¶ 40, 66, 77; wherein the device identification information may indicate the device type along with the bandwidth requirements and a priority of the sink device]; and 
transmitting, by the network device, a signal to a terminal device via the target channel or receiving, by the network device, a signal transmitted by a terminal device via the target channel [¶¶ 45-48; using the communication channels 220-1 to 220-4 for transmitting and receiving when data exchange between the source device 202 and the one more USB sink devices 206-1 to 206-n/(terminal device)], according to the bandwidth and the number of subcarriers of the target channel [¶ 74; at step 506, communication channel is reconfigured to carry a source data stream to the sink device based on the configuration parameters].

Regarding claim 2, Hussain discloses the method according to claim 1.
Hussain further discloses wherein the target channel is a channel for being accessed by the terminal device [¶ ; wherein the communication channels 220-1 to 220-4 of Fig. 2(target channel) (or communication channels 478 of Fig. 4) is a channel for being accessed by the sink device 206-1/(terminal device].

Regarding claim 3, Hussain discloses the method according to claim 1.
Hussain further discloses wherein the target channel is a synchronization channel, a random access channel or a channel for transmitting system information [¶¶ 46-48, 57; the communication channels 220-3 and 220-4 can be configured to exclusively handle the exchange of data between the one or more USB sink devices 206-1 to 206-n and the source device 202].

Regarding claim 4, Hussain discloses the method according to claim 1.
Hussain further discloses wherein the signal is a downlink signal, the bandwidth of the target channel is less than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is less than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel [¶¶ 59, 66-67; the assignment of the communication channels 478 (when downlink) is based on either a predetermined configuration policy or a user-defined configuration policy and wherein the policies determine the priority or preference of the kinds of sink device with respect to division of bandwidth (Such configuration parameters can include the maximum or minimum bandwidth required by the sink device 206-1)].

Regarding claim 5, Hussain discloses the method according to claim 1.
Hussain further discloses wherein the signal is an uplink signal, the bandwidth of the target channel is greater than or equal to a minimum bandwidth corresponding to the type of the terminal device using the target channel; and/or, the number of subcarriers of the target channel is greater than or equal to a minimum number of subcarriers corresponding to the type of the terminal device using the target channel [¶¶ 59, 66-67; the assignment of the communication channels 478 (when uplink) is based on either a predetermined configuration policy or a user-defined configuration policy and wherein the policies determine the priority or preference of the kinds of sink device with respect to division of bandwidth (Such configuration parameters can include the maximum or minimum bandwidth required by the sink device 206-1)].  


Regarding claim 6, the method according to claim 1.
Hussain further discloses wherein the target channel belongs to a first channel type, the first channel type comprises at least one channel, and different channels correspond to different types [¶ 55; initiation of a communication channel can include creating an identifier for the communication channel, and transmitting the appropriate identifier with the corresponding stream data].

Regarding claim 8, the method according to claim 1.
Hussain further discloses wherein the method further comprises: 
notifying, by the network device, value ranges of the bandwidths employed when the terminal devices of different types use a channel of a first channel type [¶ 74; based on a device type of the one or more sink devices connected to branch device 204, the communication channel occurs once all the types of the sink devices have been identified by source device 202], wherein the target channel belongs to the first channel type, the first channel type comprises a plurality of channels, and different channels correspond to the terminal devices of different types [¶¶ 75-76; the communication channels may be reconfigured such that 1, 2, or all 4 lanes may be used to support the bandwidth requirements of the display sink devices].

Regarding claims 11-6 and 18, the claim recites a signal transmission device, comprising: a processor; and a memory (see Hussain, Fig. 3) for storing instructions executable by the processor; wherein the processor is configured to perform the method recite in claims 1-6 and 8 respectively; therefore, claims 11-6 and 18 are rejected along the same rationale that rejected in claims 1-6 and 8 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7, 9-10 17, and 19-20 are rejected under 35 U.S.C. 103 unpatentable over Hussain (US 2014/0129738) in view of Box et al. (US 2012/0131288)

Regarding claim 7, Hussain discloses the method according to claim 1, but does not explicitly disclose wherein the determining, by the network device, the bandwidth and the number of subcarriers of the target channel comprises: 
determining, by the network device, a value range of the bandwidth of the target channel according to a type of the terminal device; 
determining the bandwidth of the target channel from the value range of the bandwidth of the target channel; 
determining a subcarrier interval of the target channel; and 
determining the number of subcarriers of the target channel according to the bandwidth of the target channel and the subcarrier interval of the target channel.  
However, Box discloses wherein the second device is a terminal device; and the determining, by the first device, the bandwidth and the number of subcarriers of the target channel comprises: 
determining, by the first device, a value range of the bandwidth of the target channel according to at least one of a level and a type of the second device [¶ 399; determining cluster level having sufficient availability of resources for the one or more types of composite circuit elements 260]; 
determining the bandwidth of the target channel from the value range of the bandwidth of the target channel [¶ 400; determining the available cluster(s) 200 assign(s) the action (or instruction) to one or more available composite circuit elements 260, 260A in the cluster(s) 200, step 755]; 
determining a subcarrier interval of the target channel [¶ 123; each configuration is allocated a selected, sequential time slot for operation in that period]; and 
determining the number of subcarriers of the target channel according to the bandwidth of the target channel and the subcarrier interval of the target channel [¶ 282; setting a selected clock frequency, the period of a clock may equal a unit time interval].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second device is a terminal device; and the determining, by the first device, the bandwidth and the number of subcarriers of the target channel comprises: determining, by the first device, a value range of the bandwidth of the target channel according to at least one of a level and a type of the second device; determining the bandwidth of the target channel from the value range of the bandwidth of the target channel; determining a subcarrier interval of the target channel; and determining the number of subcarriers of the target channel according to the bandwidth of the target channel and the subcarrier interval of the target channel” as taught by Box in the system of Hussain, so that it would provide for ongoing adaptation, such that when a defect arises, functionality may be transferred to an unaffected region in real-time or near-real time [see Box; ¶ 16].

Regarding claim 9, Hussain discloses the method according to claim 1, but does not explicitly disclose wherein the determining, by the network device, the bandwidth and the number of subcarriers of the target channel comprises: 
determining, by the network device, a value range of the number of subcarriers of the target channel according to a type of the terminal device; 
determining the number of subcarriers of the target channel from the value range of the number of subcarriers of the target channel; 
determining a subcarrier interval of the target channel; and 
determining the bandwidth of the target channel according to the number of subcarriers of the target channel and the subcarrier interval of the target channel.  
However, Box discloses wherein the second device is a terminal device; and the determining, by the first device, the bandwidth and the number of subcarriers of the target channel comprises: 
determining, by the first device, a value range of the number of subcarriers of the target channel according to at least one of a level and a type of the second device [¶ 400; determining the available cluster(s) 200 assign(s) the action (or instruction) to one or more available composite circuit elements 260, 260A in the cluster(s) 200, step 755]; 
determining the number of subcarriers of the target channel from the value range of the number of subcarriers of the target channel; determining a subcarrier interval of the target channel [¶ 123; each configuration is allocated a selected, sequential time slot for operation in that period]; and 
determining the bandwidth of the target channel according to the number of subcarriers of the target channel and the subcarrier interval of the target channel [¶ 282; setting a selected clock frequency, the period of a clock may equal a unit time interval].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the second device is a terminal device; and the determining, by the first device, the bandwidth and the number of subcarriers of the target channel comprises: determining, by the first device, a value range of the number of subcarriers of the target channel according to at least one of a level and a type of the second device; determining the number of subcarriers of the target channel from the value range of the number of subcarriers of the target channel; determining a subcarrier interval of the target channel; and determining the bandwidth of the target channel according to the number of subcarriers of the target channel and the subcarrier interval of the target channel” as taught by Box in the system of Hussain, so that it would provide for ongoing adaptation, such that when a defect arises, functionality may be transferred to an unaffected region in real-time or near-real time [see Box; ¶ 16].

Regarding claim 10, Hussain discloses the method according to claim 7, but does not explicitly disclose, wherein the determining the subcarrier interval of the target channel comprises: 
determining a target basic parameter set from a plurality of basic parameter sets; and 
determining the subcarrier interval of the target channel from the target basic parameter set.
However, Box discloses wherein the determining the subcarrier interval of the target channel comprises: determining a target basic parameter set from a plurality of basic parameter sets; and determining the subcarrier interval of the target channel from the target basic parameter set [¶¶ 180-182; uses bandwidth parameters to determine when source and destination interconnections are within the required number of unit delays, wherein the unit delay or unit time interval means a constant, maximum time interval which is independent of task mapping (or compilation), task placement, and task data routing which utilized to set a selected clock frequency].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the determining the subcarrier interval of the target channel comprises: determining a target basic parameter set from a plurality of basic parameter sets; and determining the subcarrier interval of the target channel from the target basic parameter set” as taught by Box in the system of Hussain, so that it would provide for ongoing adaptation, such that when a defect arises, functionality may be transferred to an unaffected region in real-time or near-real time [see Box; ¶ 16].

Regarding claims 17 and 19-20, the claim recites the method according to claim 7 to perform the method recite in claims 7 and 9-10 respectively; therefore, claims 17 and 19-20 are rejected along the same rationale that rejected in claims 7 and 9-10 respectively.

Conclusion
In additional to references cited that are used for rejection as set forth above, KIM et al. (US 2012/0309308) is also considered as relevant prior arts for rejection of in claims 1 and 11 (See KIM et al., Figs. 4, 5, ¶¶ 79-84).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469